Title: From Thomas Jefferson to Robert Patterson, 7 November 1820
From: Jefferson, Thomas
To: Patterson, Robert


Dear Sir
Monticello
Nov. 7. 20.
This letter will be handed to you by mr H. B. Trist, son of a gentleman of the same name a native of Philadelphia whom I think you must have known when young. he was the grandson of mrs House long & well known in that city. he goes to your University for the benefit of your Mathematical instruction in the first place, and to attend some other branches of science. he has been an inmate with us at Monticello occasionally for a year or two, so that I can say on my own knolege that a more diligent student or a more correct & well disposed youth I have never known; and possessing an excellent genius. being young he may need the counsel of a friend, and your’s, whenever he may need, he will recieve with thankfulness, and my thanks will be added to his. I salute you always with friendship and respect.Th: Jefferson